{¶ 55} The majority's statement of the case belies its decision. The majority relies upon the city's argument that the following facts were sufficient probable cause to arrest for driving under the influence: "Lopez's excessive speed, the strong odor of alcohol on his breath, his bloodshot eyes, his admission that he had consumed two beers, his confusion during police questioning, his dropping of something when he got out of the vehicle, and his walking with a shuffle."
{¶ 56} The trial court, who saw and heard the witnesses, and who viewed the videotape, discounted the "walking with a shuffle" as not being a fair characterization of what was shown on the videotape, and discounted any "confusion" as resulting from the language problem. The trial court also specifically mentioned that, except for the speed, the driving it observed on the tape was proper. Thus, only the speed and the odor of alcohol remained as indicia of impairment. This is not, and never has been, sufficient for probable cause to arrest for DUI. No case cited by the majority has gone this far.
{¶ 57} The findings of the trial court were all findings of historical fact to which we must defer. Except in this case we do not. Therefore, I must dissent.